GUINN, District Judge.
The allegations of the Plaintiffs are nothing more than generalities. General allegations are made of discrimination and segregation throughout the entire Independent School District. The United States has provided millions of dollars and fully staffed agencies to bring about integration and to eliminate discrimination and to eliminate the acts alleged to exist by the Plaintiffs in the El Paso Independent School District. The El Paso Independent School District has been examined carefully and thoroughly by the Commissioner of Education provided for by Section 2000p of Title 42. The Commissioner has adequate trained personnel to pass upon all issues of discrimination and where found to exist to institute action to correct such condition. This is the duty of the Commissioner and not the duty of any group of private individuals. A group of private individuals cannot represent a class in this case, nor can a group of private individuals file suit seeking to correct alleged general violations throughout a school system. This is the work of the Commissioner.
A chaotic condition would exist in the school system if a United States District Court permitted any and all groups of private individuals to institute suits to revamp and revise an entire school system, and this Court will not permit private individuals to take over the functions of the Commissioner of Education and to interfere with the operation of the public school system.
*675Private individuals do have the right where there are specific acts involving such individuals to institute suit. They do not have the right to institute a class action in this case. In this, case Plaintiffs have failed to allege any specific act of discrimination which specifically affects any one of the Plaintiffs.
The Court therefore dismisses this petition.